Citation Nr: 0508682	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  04-12 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to the payment or reimbursement of the cost 
of unauthorized medical treatment and services rendered at 
Community North Hospital from June 30, 2003, to July 3, 2003.

2.  Entitlement to the payment or reimbursement of the cost 
of unauthorized medical treatment and services rendered at 
Indiana Heart Hospital from July 1, 2003.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to March 
1970. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision of the 
Department of Veterans Affairs Medical Center (VAMC) in 
Indianapolis, Indiana.

The issue of entitlement to the payment or reimbursement of 
the cost of unauthorized medical treatment and services 
rendered at Community North Hospital from June 30, 2003, to 
July 3, 2003, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
veteran at his June 2004 RO hearing, and confirmed by his 
representative's June 23, 2004 VA Form 646, indicated that he 
wished to withdraw the appeal for entitlement to the payment 
or reimbursement of the cost of unauthorized medical 
treatment and services rendered at Indiana Heart Hospital 
from July 1, 2003.




CONCLUSION OF LAW

With respect to the claim for entitlement to the payment or 
reimbursement of the cost of unauthorized medical treatment 
and services rendered at Indiana Heart Hospital from July 1, 
2003, the criteria for withdrawal of a Substantive Appeal by 
the appellant have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran was admitted to Community North Hospital on June 
30, 2003, for psychiatric treatment.  He was discharged to 
the Indiana Heart Hospital on July 1, 2003 for cardiac 
treatment.  After testing was completed, the veteran was 
discharged from Indiana Heart Hospital and readmitted to 
Community North Hospital on July 1, 2003.  The agency of 
original jurisdiction (AOJ) denied payment or reimbursement 
for the veteran's treatment at both Community North Hospital 
and Indiana Heart Hospital.  The veteran disagreed with the 
denial of his claims and the AOJ issued a statement of the 
case with regard to both claims.  On his April 2004 
Substantive Appeal the veteran indicated that he wanted to 
appeal all the issues listed on the statement of the case.  

At a June 2004 AOJ hearing, the veteran stated that he only 
wished to appeal the claim for payment or reimbursement for 
psychiatric care at Community North Hospital.  He indicated 
that he wished to withdraw the appeal for entitlement to the 
payment or reimbursement of the cost of unauthorized medical 
treatment and services rendered at Indiana Heart Hospital 
from July 1, 2003.  This was confirmed by the veteran's 
representative in a June 23, 2004 VA Form 646. 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The appellant 
has withdrawn the appeal for entitlement to the payment or 
reimbursement of the cost of unauthorized medical treatment 
and services rendered at Indiana Heart Hospital from July 1, 
2003, and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal for entitlement to the payment or reimbursement of 
the cost of unauthorized medical treatment and services 
rendered at Indiana Heart Hospital, from July 1, 2003, is 
dismissed.


REMAND

The veteran claims that he is entitled to the payment or 
reimbursement of the cost of unauthorized medical treatment 
and services rendered at Community North Hospital from June 
30, 2003, to July 3, 2003.  On the veteran's April 2004 
Substantive Appeal the veteran requested that he be provided 
a video conference hearing before a Veterans Law Judge.  As 
yet, the veteran has not been provided the opportunity to 
testify before a Veterans Law Judge.

In light of the foregoing, the case is REMANDED to the agency 
of original jurisdiction for the following action:

Schedule the veteran, in accordance with 
the docket number of this case, for a 
video conference hearing before a member 
of the Board at the Indianapolis, Indiana 
Regional Office.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


